           Case 1:18-cr-10250-DJC Document 78 Filed 11/27/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
______________________________
                               )
UNITED STATES OF AMERICA )
                               )
v.                             )              Criminal No: 18-cr-10250-DJC
                               )
BRANDON ZIOBROWSKI             )
______________________________)

DEFENDANT’S PROPOSED PRELIMINARY INSTRUCTION ON THE ELEMENT OF
                     THE CHARGED OFFENSE

         Now comes the Defendant, Brandon Ziobrowski, in the above-captioned matter and

respectfully requests the Court to give the following instruction in its preliminary jury

instruction.

To convict the defendant, the government will need to prove each of he following elements:

   (1)   The defendant transmitted a communication in interstate or foreign commerce;
   (2)   He intended to transmit this communication;
   (3)   The communication contained a true threat to injure a person; and
   (4)   The defendant intended that the communication be interpreted as a threat, or knew that it
         would be viewed as a threat.
A threatening statement must amount to a “true threat” rather than mere political hyperbole or
idle chatter. Watts v. United States, 394 U.S. 705, 708 (1969) (this instruction is included in

A true threat is “a serious expression of an intent to commit an act of unlawful violence to a
particular individual or group of individuals. Virginia v. Black, 538 U.S. 343, 359-60 (2003).

                                                        Respectfully submitted,


                                                        /s/ Derege B. Demissie
                                                        ________________________
                                                        Derege B. Demissie
                                                        DEMISSIE & CHURCH
                                                        929 Massachusetts Avenue, Suite 101
                                                        Cambridge, MA 02139
                                                        (617) 354-3944
                                                        BBO# 637544
          Case 1:18-cr-10250-DJC Document 78 Filed 11/27/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on November 27,
2019.


                                              /s/ Derege B. Demissie
                                              DEREGE B. DEMISSIE
